1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    KENNETH W. MILLS,                             Case No. CV 20-2846-CBM (KK)
11                             Plaintiff,
12                        v.                        ORDER DISMISSING COMPLAINT
                                                    WITH LEAVE TO AMEND
13    STATE OF CALIFORNIA,
14                             Defendants.
15
16
17                                             I.
18                                      INTRODUCTION
19         Plaintiff Kenneth W. Mills (“Plaintiff”), proceeding pro se and in forma
20   pauperis, filed a Complaint pursuant to 42 U.S.C. § 1983 (“Section 1983”), Title II of
21   the Americans with Disabilities Act (“ADA”), and Section 504 of the Rehabilitation
22   Act. For the reasons discussed below, the Court dismisses the Complaint with leave
23   to amend.
24   ///
25   ///
26   ///
27   ///
28   ///
 1                                                II.
 2                        ALLEGATIONS IN THE COMPLAINT
 3          On March 16, 2020, Plaintiff, who is currently an inmate at California State
 4   Prison – Los Angeles County in Lancaster, California (“CSP-LAC”), constructively
 5   filed 1 a Complaint naming the State of California as the sole defendant. ECF Docket
 6   No. (“Dkt.”) 1 at 1-2, 6. Plaintiff sets forth the following three claims for relief
 7   pursuant to Section 1983, the ADA, and the Rehabilitation Act. Id. at 3-6. First,
 8   Plaintiff appears to allege he was denied a “computation review hearing.” Id. at 3.
 9   Second, Plaintiff appears to allege (1) moving him from a prison in Northern
10   California to CSP-LAC is causing “pain and suffering” because the move has
11   precluded family visits in violation of the Fifth, Eighth, and Fourteenth Amendments;
12   and (2) he is disabled but his mattress does not comply with ADA requirements and
13   he is “made to lie on [a] bed w[ith] no springs.” Id. at 3-4. Third, Plaintiff alleges
14   correctional officers at CSP-LAC “go[] through [the] mail bag and throw[] away some
15   mail” such that Plaintiff’s mail “does not reach [his] family.” Id. at 5. As a result,
16   Plaintiff requests $13,000,000 and “to be released from State of California Prison.”
17   Id. at 6.
18                                               III.
19                                 STANDARD OF REVIEW
20          Where a plaintiff is a prisoner or proceeding in forma pauperis, a court must
21   screen the complaint under 28 U.S.C. §§ 1915 and 1915A and is required to dismiss
22   the case at any time if it concludes the action is frivolous or malicious, fails to state a
23   claim on which relief may be granted, or seeks monetary relief against a defendant
24
25
26   1 Under the “mailbox rule,” when a pro se inmate gives prison authorities a pleading
27   to mail to court, the court deems the pleading constructively “filed” on the date it is
     signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted);
28   Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule
     applies to § 1983 suits filed by pro se prisoners”).
                                                  2
 1   who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; see Barren v.
 2   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
 3          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
 4   “short and plain statement of the claim showing that the pleader is entitled to relief.”
 5   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
 6   screening purposes, a court applies the same pleading standard as it would when
 7   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
 8   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
 9          A complaint may be dismissed for failure to state a claim “where there is no
10   cognizable legal theory or an absence of sufficient facts alleged to support a
11   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
12   considering whether a complaint states a claim, a court must accept as true all of the
13   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
14   2011). However, the court need not accept as true “allegations that are merely
15   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
16   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
17   need not include detailed factual allegations, it “must contain sufficient factual matter,
18   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
19   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
20   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
21   “allows the court to draw the reasonable inference that the defendant is liable for the
22   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
23   underlying facts to give fair notice and to enable the opposing party to defend itself
24   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
25          “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
26   however inartfully pleaded, must be held to less stringent standards than formal
27   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
28   However, liberal construction should only be afforded to “a plaintiff’s factual
                                                  3
 1   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
 2   339 (1989), and a court need not accept as true “unreasonable inferences or assume
 3   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
 4   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
 5         If a court finds the complaint should be dismissed for failure to state a claim,
 6   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
 7   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
 8   appears possible the defects in the complaint could be corrected, especially if the
 9   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
10   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
11   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
12   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
13                                                IV.
14                                       DISCUSSION
15   A.    THE COMPLAINT FAILS TO STATE A CLAIM FOR RELIEF
16         UNDER THE ADA OR REHABILITATION ACT
17         1.     Applicable Law
18         Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et
19   seq., and Section 504 of the Rehabilitation Act of 1973, as amended and codified in 29
20   U.S.C. § 794(a), prohibit discrimination on the basis of disability in the programs,
21   services or activities of a public entity. Title II of the ADA and Section 504 of the
22   Rehabilitation Act apply to inmates within state prisons. See Pennsylvania Dept. of
23   Corrections v. Yeskey, 524 U.S. 206, 210, 118 S. Ct. 1952, 141 L. Ed. 2d 215 (1998);
24   see also Armstrong v. Wilson, 124 F.3d 1019, 1023 (9th Cir. 1997). However, Title II
25   of the ADA and Section 504 of the Rehabilitation Act only afford causes of action
26   against public entities, and do not encompass public officials sued in their individual
27
28
                                                  4
 1   capacities.2 29 U.S.C. §§ 794, 794a; 42 U.S.C. § 12132; Miranda B. V. Kitzhaber, 328
 2   F.3d 1181, 1187 (9th Cir. 2003); Roberts v. California Dep’t of Corr. & Rehab., No.
 3   EDCV 16-1929 CJC (JC), 2017 WL 3635175, at *9 (C.D. Cal. Aug. 22, 2017). The
 4   proper defendant for an ADA claim is the public entity responsible for the alleged
 5   discrimination. Conklin v. Espinda, No. CV 19-00087 JMS-RT, 2019 WL 7116351, at
 6   *14 (D. Haw. Dec. 23, 2019) (citing Everson v. Leis, 556 F.3d 484, 501 & n.7 (6th Cir.
 7   2009) (collecting cases)).
 8          To state a claim for violation of Title II of the ADA or Section 504 of the
 9   Rehabilitation Act, a plaintiff must show that (1) he is a qualified individual with a
10   disability; (2) he is otherwise qualified to participate in or receive the benefit of some
11   public entity’s services, programs or activities; (3) he was excluded or otherwise
12   discriminated against by the public entity; and (4) the exclusion or discrimination
13   occurred solely by reason of his disability. Martin v. Roche, No. EDCV 08-0827-SJO
14   (JTL), 2009 WL 32635, at *11 (C.D. Cal. Jan. 5, 2009). In addition, for a
15   Rehabilitation Act claim, a plaintiff must also allege the public entity receives federal
16   financial assistance. Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002), cert.
17   denied, 537 U.S. 1105 (2003).
18          To recover monetary damages under the ADA, Plaintiff must show intentional
19   discrimination on the part of state officials. Duvall v. County of Kitsap, 260 F.3d
20   1124, 1138 (9th Cir. 2001). The test for intentional discrimination is deliberate
21   indifference. Id. A defendant acts with deliberate indifference only if (1) the
22   defendant has knowledge from which an inference could be drawn that a harm to a
23
24
25   2 In the Ninth Circuit, state agencies are not entitled to Eleventh Amendment
26   sovereign immunity from suit under Title II of the ADA. Phiffer v. Columbia River
     Correctional Institute, 384 F.3d 791, 792 (9th Cir. 2004) (per curiam). As to the
27   Rehabilitation Act, the Ninth Circuit has held that “[b]ecause California accepts
     federal funds under the Rehabilitation Act, California has waived any immunity under
28   the Eleventh Amendment” as to that Act’s anti-discrimination provisions. See Clark
     v. State of California, 123 F.3d 1267, 1271 (9th Cir. 1997).
                                                  5
 1   federally protected right is substantially likely, and (2) the defendant actually draws
 2   that inference and fails to act upon the likelihood. See id. at 1138-39.
 3          2.     Analysis
 4          As an initial matter, Plaintiff fails to allege facts showing intentional
 5   discrimination. Therefore, Plaintiff cannot recover monetary damages under the
 6   ADA or Rehabilitation Act. See Duvall, 260 F.3d at 1138. In addition, the State of
 7   California is not a proper defendant for his ADA and Rehabilitation Act claims.
 8   Stuckey v. California, No. 19-CV-05460-YGR, 2020 WL 1032302, at *2 (N.D. Cal.
 9   Mar. 3, 2020) (dismissing claims against the State of California because “the proper
10   defendant for an ADA action is the institution in which Plaintiff is incarcerated”).
11          Moreover, Plaintiff fails to allege he was discriminated against solely by reason
12   of his disability. Plaintiff alleges he is a “disabled American (uses a wheel-chair for
13   mobility).” Dkt. 1 at 4. Plaintiff, however, fails to explain how the denial of visits
14   from his family is related to his use of a wheelchair. In fact, Plaintiff alleges it is the
15   distance between his family and his new place of incarceration in Lancaster, CA that
16   has resulted in his family not being able to visit him. Id. Plaintiff also alleges he is
17   “made to l[ie] on a bed w[ith] no springs” and that “no ADA mattresses [are]
18   allowed.” Id. Plaintiff, however, fails to explain how the disability requiring him to
19   use a wheelchair for mobility entitles him to an ADA mattress. Finally, it is unclear
20   how Plaintiff’s claims regarding denial of a computation review hearing or tampering
21   with his mail are related to his disability.
22          Finally, to the extent Plaintiff seeks to sue for alleged inadequate healthcare
23   under the ADA or Rehabilitation Act, such a claim fails as a matter of law. See Gordy
24   v. Agamyan, No. CV 18-2590-GW (JPR), 2018 WL 3129779, at *4 (C.D. Cal. June 22,
25   2018); Figueira ex rel. Castillo v. Cnty. of Sutter, No. 2:15-cv-00500-KJM (AC), 2015
26   WL 6449151, at *8-9 (E.D. Cal. Oct. 23, 2015) (dismissing ADA/Rehabilitation Act
27   claims arising from suicide of mentally ill inmate following allegedly inadequate health
28
                                                    6
 1   care in custody; noting that “[t]he defendants cannot have violated the ADA by failing
 2   to attend to the medical needs of disabled prisoners”).
 3          Hence, Plaintiff’s ADA and Rehabilitation Act claims are subject to dismissal.
 4   B.     THE ELEVENTH AMENDMENT BARS ALL SECTION 1983
 5          CLAIMS AGAINST THE STATE OF CALIFORNIA
 6          1.     Applicable Law
 7          “The Eleventh Amendment prohibits federal courts from hearing suits brought
 8   against an unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Co-op., 951
 9   F.2d 1050, 1053 (9th Cir. 1991) (citing Pennhurst State School & Hosp. v. Halderman,
10   465 U.S. 89, 100, 104 S. Ct. 900, 79 L. Ed. 2d 67 (1984)). This jurisdictional bar
11   includes “suits naming state agencies and departments as defendants,” and it applies
12   whether a plaintiff “seek[s] damages or injunctive relief.” Id.; Pennhurst State School,
13   465 U.S. at 102. “[A]n entity with Eleventh Amendment immunity is not a ‘person’
14   within the meaning of § 1983.” Howlett By & Through Howlett v. Rose, 496 U.S.
15   356, 365, 110 S. Ct. 2430, 110 L. Ed. 2d 332 (1990).
16          2.     Analysis
17          Here, to the extent Plaintiff seeks to sue the State of California pursuant to
18   Section 1983, such claims are barred because the State of California is protected by
19   the Eleventh Amendment. See Brown v. California Dep’t of Corr., 554 F.3d 747, 752
20   (9th Cir. 2009) (affirming district court holding that CDCR is entitled to Eleventh
21   Amendment immunity). Thus, Plaintiff’s Section 1983 claims against the State of
22   California are subject to dismissal.
23                                              V.
24                LEAVE TO FILE A FIRST AMENDED COMPLAINT
25          For the foregoing reasons, the Complaint is subject to dismissal. As the Court
26   is unable to determine whether amendment would be futile, leave to amend is
27
28
                                                 7
 1   granted.3 See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam).
 2   Plaintiff is advised that the Court’s determination herein that the allegations in the
 3   Complaint are insufficient to state a particular claim should not be seen as dispositive
 4   of that claim. Accordingly, while the Court believes Plaintiff has failed to plead
 5   sufficient factual matter in his pleading, accepted as true, to state a claim to relief that
 6   is viable on its face, Plaintiff is not required to omit any claim in order to pursue this
 7   action. However, if Plaintiff asserts a claim in his First Amended Complaint that has
 8   been found to be deficient without addressing the claim’s deficiencies, then the Court,
 9   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
10   district judge a recommendation that such claim be dismissed with prejudice for
11   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
12   the district judge as provided in the Local Rules Governing Duties of Magistrate
13   Judges.
14          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
15   service date of this Order, Plaintiff choose one of the following three options:
16          1.     Plaintiff may file a First Amended Complaint to attempt to cure the
17   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a blank
18
19
20   3 Plaintiff is cautioned a basic lawsuit is a single claim against a single defendant. See
     Muric-Dorado v. LVMPD, No. 2:18-CV-01184-JCM (GWF), 2018 WL 3350387, at
21   *2 (D. Nev. July 9, 2018). Federal Rule of Civil Procedure 18(a) allows a plaintiff to
     add multiple claims to the lawsuit when they are against the same defendant. Federal
22   Rule of Civil Procedure 20(a)(2) allows a plaintiff to join multiple defendants to a
     lawsuit where the right to relief arises out of the same “transaction, occurrence, or
23   series of transactions” and “any question of law or fact common to all defendants will
     arise in the action.” Fed. R. Civ. P. 20(a)(2).
24   In contrast to the joinder of claims and defendants permitted by Rule 18(a) and
25   20(a)(2), unrelated claims against different defendants must be brought in separate
     lawsuits to avoid confusion and prevent “the sort of morass [a multiple claim,
26   multiple defendant] suit produce[s].” George v. Smith, 507 F.3d 605, 607 (7th Cir.
     2007) (noting that unrelated claims against different defendants should be brought in
27   different lawsuits, in part to prevent prisoners from circumventing filing-fee
     requirements and three-strikes rule under Prison Litigation Reform Act); Gonzalez v.
28   Maldonado, No. 1:11-cv-01774-SAB (PC), 2013 WL 4816038, at *2 (E.D. Cal. Sept. 9,
     2013) (same).
                                                    8
 1   Central District civil rights complaint form to use for filing the First Amended
 2   Complaint, which the Court encourages Plaintiff to use.
 3         If Plaintiff chooses to file a First Amended Complaint, he must clearly
 4   designate on the face of the document that it is the “First Amended Complaint,” it
 5   must bear the docket number assigned to this case, and it must be retyped or
 6   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
 7   include new defendants or allegations that are not reasonably related to the claims
 8   asserted in the Complaint. In addition, the First Amended Complaint must be
 9   complete without reference to the Complaint or any other pleading, attachment, or
10   document.
11         An amended complaint supersedes the preceding complaint. Ferdik v.
12   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
13   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
14   leave to amend as to all his claims raised here, any claim raised in a preceding
15   complaint is waived if it is not raised again in the First Amended Complaint.
16   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
17         The Court advises Plaintiff that it generally will not be well-disposed toward
18   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
19   that continues to include claims on which relief cannot be granted. “[A] district
20   court’s discretion over amendments is especially broad ‘where the court has already
21   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
22   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
23   1261. Thus, if Plaintiff files a First Amended Complaint with claims on which
24   relief cannot be granted, the First Amended Complaint will be dismissed
25   without leave to amend and with prejudice.
26         2.     Alternatively, Plaintiff may file a notice with the Court that he intends to
27   stand on the allegations in his Complaint. If Plaintiff chooses to stand on the
28   Complaint despite the deficiencies in all of Plaintiff’s claims identified above, then the
                                                 9
 1   Court will submit a recommendation to the assigned district judge that the entire
 2   action be dismissed with prejudice for failure to state a claim, subject to
 3   Plaintiff’s right at that time to file Objections with the district judge as provided in the
 4   Local Rules Governing Duties of Magistrate Judges.
 5          3.     Finally, Plaintiff may voluntarily dismiss the action without prejudice,
 6   pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to
 7   mail Plaintiff a blank Notice of Dismissal Form, which the Court encourages Plaintiff
 8   to use if he chooses to voluntarily dismiss the action.
 9          Plaintiff is explicitly cautioned that failure to timely respond to this
10   Order will result in this action being dismissed without prejudice for failure to
11   prosecute and/or obey Court orders pursuant to Federal Rule of Civil
12   Procedure 41(b).
13
14   Dated: April 09, 2020
15                                             HONORABLE KENLY KIYA KATO
                                               United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 10
